
	
		II
		Calendar No. 555
		111th CONGRESS
		2d Session
		S. 3539
		[Report No. 111–284]
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2010
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			September 2, 2010
			Reported under authority of the order of the Senate of
			 August 5, 2010, by Mrs. Boxer, with an
			 amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  establish a grant program to assist in the restoration of San Francisco
		  Bay.
	
	
		1.Short titleThis Act may be cited as the
			 San Francisco Bay Restoration
			 Act.
		2.San Francisco Bay
			 restoration grant programTitle I of the Federal Water Pollution
			 Control Act (33 U.S.C. 1251 et seq.) is amended by adding at the end the
			 following:
			
				123.San Francisco
				Bay restoration grant program
					(a)Grant
				program
						(1)In
				generalThe Administrator may provide grants to State and local
				agencies, and public or nonprofit agencies, institutions, and organizations,
				for ecosystem restoration projects and habitat improvement for fish, waterfowl,
				and wildlife, in accordance with the priorities described in the comprehensive
				management plan for the San Francisco estuary developed under section
				320.
						(2)Maximum amount
				of grants; non-Federal share
							(A)Maximum amount
				of grantsA grant provided to any individual or entity under this
				section for a fiscal year shall not exceed an amount equal to 50 percent of the
				total cost of eligible activities that are to be carried out using funds from
				the grant.
							(B)Non-Federal
				shareThe non-Federal share of the total cost of any eligible
				activities that are carried out using funds from a grant provided under this
				section shall be—
								(i)not less than 50
				percent; and
								(ii)provided from
				non-Federal sources.
								(b)Funding
						(1)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Administrator to carry out this section such sums as are necessary for each of
				fiscal years 2011 through 2020.
						(2)Administrative
				expensesOf the amount made available to carry out this section
				for a fiscal year, the Administrator shall use not more than 5 percent to pay
				administrative expenses incurred in carrying out this
				section.
						.
		
	
		1.Short titleThis Act may be cited as the
			 San Francisco Bay Restoration
			 Act.
		2.San Francisco Bay
			 restoration grant programTitle I of the Federal Water Pollution
			 Control Act (33 U.S.C. 1251 et seq.) is amended by adding at the end the
			 following:
			
				123.San Francisco Bay
				restoration grant program
					(a)Grant program
						(1)In
				generalPursuant to section 320, the Administrator may provide
				grants to State and local agencies, and public or nonprofit agencies,
				institutions, and organizations, for ecosystem restoration projects and habitat
				improvement for fish, waterfowl, and wildlife, in accordance with the
				priorities described in the comprehensive conservation and management plan for
				the San Francisco estuary.
						(2)Maximum amount of
				grants; non-Federal share
							(A)Maximum amount of
				grantsA grant provided to any individual or entity under this
				section for a fiscal year shall not exceed an amount equal to 75 percent of the
				total cost of eligible activities that are to be carried out using funds from
				the grant.
							(B)Non-Federal
				shareThe non-Federal share of the total cost of any eligible
				activities that are carried out using funds from a grant provided under this
				section shall be—
								(i)not less than 25 percent;
				and
								(ii)provided from
				non-Federal sources.
								(b)Funding
						(1)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Administrator to carry out this section such sums as are necessary for each of
				fiscal years 2011 through 2020.
						(2)Administrative
				expensesOf the amount made available to carry out this section
				for a fiscal year, the Administrator shall use not more than 5 percent to pay
				administrative expenses incurred in carrying out this
				section.
						.
		
	
		September 2, 2010
		Reported with an amendment
	
